The contentions made by plaintiff in error in the court below and urged here are: First, that the effect of the transactions between him, defendants in error, and Richardson  Co. was to make defendants in error instead of himself the sellers of the cotton to Richardson 
Co., and the latter instead of himself the buyers thereof from defendants in error; and, second, if such was not its effect, and he was ever bound by the contract, that defendants in error were estopped by their conduct in connection with the matter from asserting liability on his part to them.
We do not think there is any merit in either of the contentions.
The contract in question was in writing, and it plainly bound plaintiff in error as the buyer and defendants in error as the sellers of the cotton. It did not appear from the writing, but it did appear from other testimony, that defendants in error were to deliver the cotton to Richardson  Co., who were to pay them the price therefor agreed upon between plaintiff in error and defendants in error. It did not appear, however, that defendants in error, when they agreed to deliver the cotton to and accept payment therefor from Richardson  Co., or at any time, agreed to release plaintiff in error of the liability he incurred as the buyer of the cotton. On the contrary, the testimony on behalf of defendants in error was that there was no understanding or agreement on their part to release him. The case on its facts seems to be the simple one of a seller arranging with a third person to deliver to a buyer goods he (the seller) had agreed to deliver to him (the buyer). The arrangement by which Richardson  Co., instead of plaintiff in error, was to pay defendants in error for the cotton as it was delivered to them by defendants in error, seems to have been between plaintiff in error and Richardson  Co.; defendants in error merely agreeing to accept payment therefor from Richardson  Co. The delivery by defendants in error of a part of the cotton to Richardson  Co. and the tender of the remainder thereof to them was not in the performance by defendants in error of a contract they had with Richardson  Co., but of the contract they had with plaintiff in error; and the payment by Richardson Co. for the cotton delivered to them was not in the performance of a contract they had with defendants in error, but of a contract they had with plaintiff in error. If Richardson  Co. were liable to defendants in error at all (2 R.C.L. 625), it was because they assumed the obligation of plaintiff in error under his contract with defendants in error. While such an assumption might affect the liability of Richardson  Co. and plaintiff in error as between themselves for a failure of the former to perform the contract they assumed, certainly it would not affect plaintiff in error's liability to defendants in error for nonperformance, in the absence of an agreement on their part that it should. Ry. Co. v. Ry. Co., 84 Or. 524, 163 P. 1173; Ry. Co. v. Atlantic N.C. Co., 147 N.C. 368, 61 S.E. 185, 23 L.R.A.(N.S.) 223, 125 Am. St. Rep. 550, 15 Ann.Cas. 363; 5. C.J. 878, 977.
The other contention is based on testimony showing that defendants in error did not notify plaintiff in error until November 17, 1920, that Richardson  Co. were not taking and paying for the cotton as they had agreed with plaintiff in error they would. A sufficient answer to the contention, we think, lies in the fact that plaintiff in error had no right to expect defendants in error to so notify them. It was plaintiff in error's contract that was being breached by parties he had arranged with to perform it. Defendants in error had not undertaken to notify him if Richardson  Co. defaulted in *Page 274 
their obligation to him, and we think had a right to assume that he knew of the default when it occurred, for the default of Richardson  Co. was in its legal effect his default.
The judgment is affirmed.